DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed on 09/02/2021 have been fully considered but they are not persuasive.  Applicant asserts: 
Re Claim 1: First of all, Applicant believes that Stojanovski fails to disclose the limitation at issue "the service support type information is used to indicate: (i) whether the service is supported by a new radio (NR), or (ii) whether the service is supported by an enhanced long term evolution (eLTE), or (iii) whether the service is supported by an evolved packet system (EPS)". 
Examiner respectfully disagrees and very kindly points out that Stojanovski clearly discloses wherein the service support type information is used to indicate at least one of: (i) whether the service is supported by a new radio (NR), (ii) whether the service is supported by an enhanced long term evolution (eLTE), (iii) whether the service is supported by an evolved packet system (EPS), (iv) whether the terminal is handed over to an EPS to support the service, or (v) whether the terminal is re-directed to an EPS to support the service. See Stojanovski 
Re Claim 1: What Stojanovski has taught about is ONLY for a 5GS to indicate to a UE about whether or not this 5GS supports EPS fallback. Therefore when a UE receives such an indication from the network, it (i.e., the UE) has no idea about whether it should turn to the NR system to support an emergency service/a voice service, or whether it should turn to the eLTE system to support an emergency service/a voice service, or whether it should turn to the EPS system to support an emergency service/a voice service.
Examiner respectfully disagrees and very kindly points out that as disclosed in [0038], when UE receives NAS signaling, UE is aware that 5GS support EPS system for an emergency service/a voice service.  As mentioned in Abstract as well, the method applies in situation for voice/emergency services (also See Stojanovski [0023]).  Also EPS fallback indicator (See Stojanovski Fig. 2 step 3) is a response to UE receiving MT calls or MO calls (See Stojanovski [0036])
Re Claim 1: Furthermore, when the UE receives such an indication, it has no idea about how to initiate a service in a preferable manner. For example, within a certain covered area by an NR system, by an eLTE system and by an EPS system simultaneously, in a situation where only the NR system supports an emergency service/a voice service but the eLTE system or the EPS system does not support it, due to the fact that what has been indicated as taught by Stojanovski, then a UE within the coverage will have no idea about initiating a particular service request to the network side by NR system or by eLTE system or by EPS system. In fact, what has been indicated as taught by Stojanovski is nothing more than whether 5GS supports EPS fallback.
Examiner respectfully disagrees and very kindly points out that Stojanovski clearly disclose EPS fall back when the network supports EPS fall back (See [0023] and [0038])
Examiner very kindly points out that  discloses a communication process of fallback of a UE operating in Single Registration (SR) mode (See Stojanovski 
Re Claim 1: Secondly, Applicant believes that Stojanovski also fails to disclose the limitation at issue "the service support type information is used to indicate: (iv) whether the terminal is handed over to an EPS to support the service, or (v) whether the terminal is re-directed to an EPS to support the service".
See above.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10, 11, 12, 13, 24, 41, 46, 49, 51, and 52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stojanovski (US 20200015128 A1) 

Re: Claim 1
Stojanovski discloses a service indication method for a terminal (See Stojanovski Fig. 2: UE 202), comprising: 
acquiring service indication information, the service indication information comprising at least one of support information about a service and preference information about the service, 
See Stojanovski [0038] the 5GS indicates to UE using NAS signaling whether it supports "EPS fallback." If the 5GS indicates no support for "EPS fallback," the UE behaves without taking "EPS fallback" into consideration. 
the service comprising at least one of an emergency service and a voice service; and (See Stojanovski Abstract: When an indicator of a voice call is detected, the UE performs a fallback to EPS . . . In another example, the UE detects an emergency session request)
See Stojanovski Fig. 2, [0036]:  In operation 2, based on either of the previous two triggers, the UE 202 sends a 5G NAS message to AMF 208 (e.g., [5G NAS] Service Request) indicating that it requires EPS fallback for the MO or MT call.
NOTE: Also See Abstract.
performing a relevant operation on the service in accordance with the acquired service indication information.  
See Stojanovski Fig. 2, [0036]: In operation 6, a 5GS to EPS handover is executed.  At this point the user plane path for PDU Sessions switches towards EPS. . . In operation 7, the UE 202 sends a SIP INVITE (MO call) to SGW 212, PGW/SMF/UPF 214 and/or IMS 216
NOTE: Also See [0024][0025] for additional support. 
wherein the support information about the service comprises service support type information; wherein the service support type information is used to indicate at least one of: (i) whether the service is supported by a new radio (NR), (ii) whether the service is supported by an enhanced long term evolution (eLTE), (iii) whether the service is supported by an evolved packet system (EPS), (iv) whether the terminal is handed over to an EPS to support the service, or (v) whether the terminal is re-directed to an EPS to support the service.
See Stojanovski [0038] the 5GS indicates to UE using NAS signaling whether it supports "EPS fallback." If the 5GS indicates no support for "EPS fallback," the UE behaves without taking "EPS fallback" into consideration. 

Re: Claim 10
Stojanovski discloses a service indication method performed by a first network element (See Stojanovski Fig. 2: AMF 208), comprising:
acquiring service capability information; and 
See Stojanovski Fig. 2, [0036]: the UE 202 sends a 5G NAS message to AMF 208 (e.g., [5G NAS] Service Request) indicating that it requires EPS fallback for the MO or MT call.
NOTE: Also See [0022] when a "voice centric" UE (e.g., smartphone) is facing a 5GC network that advertises no support for VoIMS, the UE disables its 5G radio (NR) capability and reselects to EPS (4G).
determining service indication information in accordance with the acquired service capability information, 
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208).
NOTE: Also See [0038]: If the 5GS indicates no support for "EPS fallback," . . .
the service indication information comprising at least one of support information about a service, service operation information and preference information about the service, 
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is 
the service comprising at least one of an emergency service and a voice service.  (See Stojanovski Abstract: When an indicator of a voice call is detected, the UE performs a fallback to EPS . . . In another example, the UE detects an emergency session request)
See Stojanovski Fig. 2, [0036]:  In operation 2, based on either of the previous two triggers, the UE 202 sends a 5G NAS message to AMF 208 (e.g., [5G NAS] Service Request) indicating that it requires EPS fallback for the MO or MT call.
NOTE: Also See Abstract.
wherein the support information about the service comprises service support type information; wherein the service support type information is used to indicate at least one of: (i) whether the service is supported by a new radio (NR), (ii) whether the service is supported by an enhanced lonq term evolution (eLTE), (iii) whether the service is supported by an evolved packet system (EPS), (iv) whether the terminal is handed over to an EPS to support the App. No. 16/962,281Page 3 of 16service, or (v) whether the terminal is re-directed to an EPS to support the service.
See Stojanovski [0038] the 5GS indicates to UE using NAS signaling whether it supports "EPS fallback." If the 5GS indicates no support for "EPS fallback," the UE behaves without taking "EPS fallback" into consideration. 

Re: Claim 11
Stojanovski discloses wherein the acquiring the service capability information comprises at least one of:
receiving service capability information about a terminal from the terminal, the service capability information being used to indicate whether the service is supported by the terminal; and 
receiving service capability information about a second network element from the second network element, the service capability information being used to indicate whether the service is supported by the second network element.  
See Stojanovski Fig. 2, [0036]: the UE 202 sends a 5G NAS message to AMF 208 (e.g., [5G NAS] Service Request) indicating that it requires EPS fallback for the MO or MT call.
NOTE: Also See [0022] when a "voice centric" UE (e.g., smartphone) is facing a 5GC network that advertises no support for VoIMS, the UE disables its 5G radio (NR) capability and reselects to EPS (4G).

Re: Claim 12
Stojanovski discloses wherein the service capability information about the terminal comprises at least one of whether the service is supported in a non-fallback mode, whether the service is supported in a fallback mode, whether an evolved packet system (EPS) is to be supported, whether the terminal is supported to be handed over to an EPS, whether the terminal is supported to be re-directed to an EPS, whether packet data unit (PDU) session establishment for the service is supported to be initiated, and whether a service request for the service is supported to be initiated; and/or 
the service capability information about the second network element comprises at least one of whether the service is supported in a non-fallback mode, whether the service is supported in a fallback mode, whether the terminal is supported to be handed over to a network supporting the service, whether the terminal is supported to be handed over to an EPS, whether the terminal is supported to be re-directed to an EPS, and whether the service is supported directly.  
See Stojanovski Fig. 2, [0036]: the UE 202 sends a 5G NAS message to AMF 208 (e.g., [5G NAS] Service Request) indicating that it requires EPS fallback for the MO or MT call. . . . instead of performing handover it is also possible for 5GS to trigger an RRC Release with Redirection procedure.  

Re: Claim 13
Stojanovski discloses wherein subsequent to determining the service indication information, the service indication method further comprises at least one of: 
transmitting the service indication information to the terminal; and transmitting the service indication information to the second network element.  
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208).
NOTE: Also See [0038] as mentioned in the rejection of Claim 1. 

Re: Claim 24
Stojanovski discloses a service indication method performed by a second network element (See Stojanovski Fig. 2: NG RAN 204), comprising:
acquiring service indication information, the service indication information comprising at least one of support information about a service, service operation information, and preference information about the service, 
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208)
the service comprising at least one of an emergency service and a voice service; and (See Stojanovski Abstract: When an indicator of a voice call is detected, the UE performs a fallback to EPS . . . In another example, the UE detects an emergency session request)
See Stojanovski Fig. 2, [0036]:  In operation 2, based on either of the previous two triggers, the UE 202 sends a 5G NAS message to AMF 208 (e.g., [5G NAS] Service Request) indicating that it requires EPS fallback for the MO or MT call.
NOTE: Also See Abstract.
preforming a relevant operation on the service in accordance with the acquired service indication information.  
See Stojanovski Fig. 2, [0036] In operation 5, NG RAN 204 optionally solicits measurement reports for target E-UTRAN cells.  In operation 6, a 5GS to EPS handover is executed.
wherein the support information about the service comprises service support type information; wherein the service support type information is used to indicate at least one of: (i) whether the service is supported by a new radio (NR), (ii) whether the service is supported by an enhanced long term evolution (eLTE), (iii) whether the service is supported by an evolved packet system (EPS), (iv) whether the terminal is handed over to an EPS to support the service, or (v) whether the terminal is re-directed to an EPS to support the service.
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208)
NOTE: Also See [0038] as mentioned in the rejection of Claim 1.

Re: Claim 41
Stojanovski discloses the performing the relevant operation on the service in accordance with the service indication information comprises one of:
accepting a PDU session or QoS flow establishment request for the service initiated by a terminal, handing over the terminal to an eLTE, handing over the terminal to an EPS, and re-directing the terminal to an EPS.  
See Stojanovski Fig. 2, [0036] In operation 6, a 5GS to EPS handover is executed.

Re: Claims 46 and 49
Stojanovski discloses wherein the service indication information further comprises indication information indicating whether the service is supported in a fallback mode.  
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208).
NOTE: Also See [0038]: If the 5GS indicates no support for "EPS fallback," . . .

Re: Claim 49
Stojanovski discloses wherein the service indication information further comprises indication information indicating whether the service is supported in a fallback mode.  
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208).
NOTE: Also See [0038]: If the 5GS indicates no support for "EPS fallback," . . .

Re: Claim 51
Stojanovski discloses wherein the performing the relevant operation on the service in accordance with the acquired service indication information comprises: receiving a request for establishing a PDU session or QoS flow for the service, and/or receiving session operation information.  
See Stojanovski [0036]: In operation 6, a 5GS to EPS handover is executed.  At this point the user plane path for PDU Sessions switches towards EPS.  [0037] the UE transfers the PDU Session carrying IMS traffic (IMS PDU Session) to the EPS by using the UE initiated PDN connection establishment procedure with "handover" indication.

Re: Claim 52
Stojanovski discloses wherein when the second network element has received the request for establishing a PDU session or QoS flow for the service or has received the session operation information, the performing the relevant operation on the service in accordance with the acquired service indication information comprises at least one of:
See Stojanovski [0036]: In operation 6, a 5GS to EPS handover is executed.  At this point the user plane path for PDU Sessions switches towards EPS.  
when a first condition has been met, receiving the request for establishing a PDU session or QoS flow for the service, the first condition comprising at least one of a condition where the second network element is an NR base station and the service support indicator indicates that the service is supported by the NR, a condition where the second network element is an eLTE base station and the service support indicator indicates that the service is supported by the eLTE condition, and a condition where the session operation information indicates that the request for establishing a PDU session or QoS flow for the service is to be accepted; 
when a second condition has been met, handing over the terminal to the eLTE, the second condition comprising at least one of a condition where the second network element is the NR base station and the service App. No. 16/962,281Page 9 of 16support indicator indicates that the service is not supported by the NR condition and the service is supported by the eLTE condition, and a condition where the session operation information indicates that the terminal is to be handed over to the eLTE; 
when a third condition has been met, handing over the terminal to an EPS, 
See Stojanovski Fig. 2, [0036] In operation 5, NG RAN 204 optionally solicits measurement reports for target E-UTRAN cells.  In operation 6, a 5GS to EPS handover is executed.
the third condition comprising at least one of a condition where the second network element is an NR base station or an eLTE base station and the service support indicator indicates that the service is not supported by an NR and an eLTE and the terminal is supported to be handed over to an EPS to support the service, and a condition where the session operation information indicates that the terminal is to be handed over to an EPS; and
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208)
when a fourth condition has been met, re-directing the terminal to an EPS, the fourth condition comprising at least one of a condition where the second network element is an NR base station or an eLTE base station and the service support indicator indicates that the service is not supported by an NR and an eLTE and the terminal is supported to be re- directed to an EPS to support the service, and a condition where the session operation information indicates that the terminal is to be re- directed to an EPS.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 14, 19, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski

Re: Claim 3
Stojanovski discloses wherein the support information about the service further comprises a service support indicator; 
wherein the service support indicator is used to indicate whether the service is supported, or the service support indicator is used to indicate at least one of whether the service is supported by an NR, whether the service is supported by an eLTE, and whether the service is supported by an EPS; 
See Stojanovski [0038] the 5GS indicates to UE using NAS signaling whether it supports "EPS fallback." If the 5GS indicates no support for "EPS fallback," the UE behaves without taking "EPS fallback" into consideration. 
NOTE: Stojanovski does not explicitly disclose the support information comprising both a service support type and a service support indicator.  However, it is implicit that “NAS signaling whether it support EPS fallback” provides information regarding both a service support indicator and a service support type. 

Re: Claim 14
Stojanovski discloses wherein the support information about the service further comprises a service support indicator, 
wherein the service support indicator is used to indicate whether the service is supported, or the service support indicator is used to indicate at least one of whether the service is supported by an NR, whether the service is supported by an eLTE, and whether the service is supported by an EPS; 
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208).
NOTE: Also See [0038]
NOTE: Stojanovski does not explicitly disclose the support information comprising both a service support type and a service support indicator.  However, it is implicit that “NAS signaling whether it support EPS fallback” provides information regarding both a service support indicator and a service support type. 

Re: Claim 19
Stojanovski discloses wherein the service operation information comprises at least one of indication information indicating that a PDU session for the service is to be accepted or a request for establishing a quality of service (QoS) flow is to be accepted, indication information indicating that the terminal is to be handed over to the eLTE, indication information indicating that the terminal is to be handed over to an EPS, and indication information indicating that the terminal is to be re-directed to an EPS.  
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208).
NOTE: Also See [0038]
NOTE: Stojanovski does not explicitly disclose the service indication information comprising both support information about the service and service operation information.  However, it is implicit that “a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208)” provides information regarding both support information about the service and service operation information.

Re: Claim 26
Stojanovski discloses wherein the support information about the service further comprises a service support indicator 
wherein the service support indicator is used to indicate whether the service is supported, or the service support indicator is used to indicate at least one of whether the service is supported by an NR, whether the service is supported by an eLTE, and whether the service is supported by an EPS. 
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208)
NOTE: Also See [0038]
NOTE: Stojanovski does not explicitly disclose the support information comprising both a service support type and a service support indicator.  However, it is implicit that “a a service support indicator and a service support type. 

Re: Claim 30
Stojanovski discloses wherein the service operation information comprises at least one of indication information indicating that a packet data unit (PDU) session for the service is to be accepted or a request for establishing a quality of service (QoS) flow is to be accepted, indication information indicating that the terminal is to be handed over to the eLTE, indication information indicating that the terminal is to be handed over to an EPS, and indication information indicating that the terminal is to be re-directed to an EPS.  
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208).
NOTE: Also See [0038]
NOTE: Stojanovski does not explicitly disclose the service indication information comprising both support information about the service and service operation information.  However, it is implicit that “a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208)” provides information regarding both support information about the service and service operation information.


Claims 47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski as applied to Claims 10 and 24 above, and further in view of Zisimopoulos (US 20120224563 A1)

Re: Claims 47 and 50
Stojanovski does not appear to explicitly disclose wherein the service indication information is a piece of service indication information at a location area, and a different piece of service indication information corresponds to a different location area.
In a similar endeavor, Zisimopoulos discloses wherein the service indication information (See Zisimopoulos Fig. 1, [0072] That is to say, the user equipment 2 is arranged to receive, using UTRA/GERA, an indicator which indicates that LTE network is arranged to support the preferred mode of voice communication (i.e. VoIMS or Circuit Switched Fall Back) using E-UTRA in a tracking area related to the routing area 14a in which the user equipment is located) is a piece of service indication information at a location area, and 
See Zisimopoulos [0060] referring to FIG. 1, the user equipment 2 at 6 determines that the preferred mode of voice communication cannot be provided using E-UTRA in tracking area 12e.  The preferred mode of voice communication may for example be a packet switched voice service such as VoIMS or it may be Circuit Switched Fall Back (CSFB), or it may be that either would be equally preferred.
a different piece of service indication information corresponds to a different location area.  
See Zisimopoulos [0063] Referring again to FIG. 1, the user equipment 2 moves to position 10, which is in the tracking area, that is to say service area, 12a of MME 8a.  The LTE radio network supports communication using E-UTRA in tracking area 12a, and in this example, a preferred mode of voice communication can be provided using E-UTRA in the tracking area. 
NOTE: Also See [0058] and [0086] for additional details.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stojanovski invention by employing the teaching as taught by Zisimopoulos to provide said limitation.  The motivation for the Zisimopoulos which improves precision as to which service is supported at which area. 


Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski as applied to Claim 24 above, and further in view of KIM (US 20200288367 A1)

Re: Claim 48
Stojanovski discloses wherein prior to acquiring the service indication information, the service indication method further comprises: (See Stojanovski Fig. 2, [0036]: In operations 3 and 4)
receiving service capability information about a terminal from the terminal
See Stojanovski Fig. 2, [0036]: In operation 2, based on either of the previous two triggers, the UE 202 sends a 5G NAS message to AMF 208 (e.g., [5G NAS] Service Request) indicating that it requires EPS fallback for the MO or MT call.
Stojanovski does not appear to explicitly disclose transmitting service capability information about the second network element to a first network element, and the service capability information is used to indicate whether the service is supported by the second network element.  
In a similar endeavor, KIM discloses transmitting service capability information about the second network element to a first network element, and 
See KIM [0107] When the AMF receives from the NG-RAN information indicating that the voice support thereof does not match with that for the UE, that is, the IMS voice related capability of the UE does not match with that of the NG-RAN, the AMF may inform the UE that the IMS voice is not supported using a Registration Accept message.
the service capability information is used to indicate whether the service is supported by the second network element.  
See KIM [0127] the NG-RAN may explicitly or implicitly inform that its network configuration is not related to the voice support match information, which is provided by the NG-RAN to the AMF.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stojanovski invention by employing the teaching as taught by KIM to provide said limitation.  The motivation for the combination is given by KIM which provides complete check on compatibilities not only for UE but also for base station thereby reducing unnecessary network resources and reduction in processing time. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MINJUNG KIM/
Examiner, Art Unit 2644